DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pippins (2013/0269221).

Regarding claim 1, Pippins discloses an adapter capable of use with a power locking device, the adapter comprising:
A body (3) defining a longitudinal axis, and a transverse axis that is normal to the longitudinal axis, the body including
A leading portion (11) defining a lock receiving recess (47) extending transversely at least partially through the leading portion
Wherein the leading portion defines at least one linear portion (2 linear portions on either side of third linear portion 48 connected by curved portion 49) in the lock receiving recess that is configured to engage the power locking device (41)

Regarding claim 2, the leading portion defines two parallel linear portions defining the lock receiving recess that are diametrically opposite of each other (linear portions on either side of linear portion 48 connected by curved portion 49).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5-6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Pippins 2013/0269221 in view of Knight et al. (2017/0314235).

Regarding claim 3, Pippins disclose the invention as described above including a lock with two different sized diameter portions (41,42) and a receiving recess in the adapter including a blind depth.  Pippens fails to disclose that there could be two blind 

Regarding claim 5, the locking device has an outer configuration that is at least partially complimentarily shaped to the counterbore of the lock receiving recess (Figure 3).

Regarding claim 6, the locking device includes a head portion (42 that is disposed in the head receiving portion of the lock receiving recess including a pair of flat surfaces that are configured to engage the linear portions of the lock receiving recess , and a cylindrical body (44) that is disposed in the rear portion of the lock receiving recess.


Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Pippins 2013/0269221 in view of Voelz et al. (2018/0073220).

Regarding claim 4, Pippins discloses the invention as described above, but fails to disclose that there is a drilling extending transversely from the lock receiving recess completely through the leading portion.  Like Pippins, Voelz discloses an adapter with  recess for receiving a lock to hold the tooth on excavating equipment where in the recess includes blind depths.  Unlike Pippins, Voelz discloses that the recess includes a drilling extending through the leading portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a drilling extending through the adapter in Pippins as taught by Voelz as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would allow access to the lock from both sides if necessary.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671